MEMORANDUM **
Johnny Lee Napier appeals from the restitution order imposed for fraudulently obtaining, converting, and misapplying federal grant funds in violation of 18 U.S.C. § 666(a)(1)(A). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Napier contends that his restitution order should be vacated and the case remanded because his attorney was ineffec*577tive by failing to object to the fact that the district court used dismissed counts to calculate the amount of restitution owed. Because the record is not sufficiently developed, we decline to consider this issue on direct appeal. See United States v. McKenna, 327 F.3d 830, 845 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.